                                                                     USDC SDNY
                                                                     DOCUMENT
UNITED STATES DISTRICT COURT                                         ELECTRONICALLY FILED
SOUTHERN DISTRICT OF NEW YORK                                        DOC #:
                                                                     DATE FILED: 12/5/2019
 ALPHONSO SYVILLE

                                  Plaintiff,

                      -against-                                    19-CV-9988 (VEC)

 CITY OF NEW YORK; DEPARTMENT OF                                 ORDER OF SERVICE
 HOMELESS SERVICES; DHS PEACE
 OFFICERS SERVICE,

                                  Defendants.

VALERIE CAPRONI, United States District Judge:

       Plaintiff, appearing pro se, brings this action under the Americans with Disabilities Act of

1990 and the Rehabilitation Act of 1973, alleging that Defendants assaulted him and denied him

needed assistance at a homeless shelter. Plaintiff’s claims are also construed as being brought

under 42 U.S.C. § 1983 and state law. By order dated November 25, 2019, the Court granted

Plaintiff’s request to proceed without prepayment of fees, that is, in forma pauperis.

                                   STANDARD OF REVIEW

       The Court must dismiss an in forma pauperis complaint, or portion thereof, that is

frivolous or malicious, fails to state a claim on which relief may be granted, or seeks monetary

relief from a defendant who is immune from such relief. 28 U.S.C. § 1915(e)(2)(B); see

Livingston v. Adirondack Beverage Co., 141 F.3d 434, 437 (2d Cir. 1998). The Court must also

dismiss a complaint when the Court lacks subject matter jurisdiction. See Fed. R. Civ. P.

12(h)(3). While the law mandates dismissal on any of these grounds, the Court is obliged to

construe pro se pleadings liberally, Harris v. Mills, 572 F.3d 66, 72 (2d Cir. 2009), and interpret

them to raise the “strongest [claims] that they suggest,” Triestman v. Fed. Bureau of Prisons, 470
F.3d 471, 474-75 (2d Cir. 2006) (internal quotation marks and citations omitted) (emphasis in

original).

                                           DISCUSSION

A.      New York City Department of Homeless Services

        Plaintiff’s claims against the New York City Department of Services (DHS) must be

dismissed because an agency of the City of New York is not an entity that can be sued. N.Y. City

Charter ch. 17, § 396 (“[A]ll actions and proceedings for the recovery of penalties for the

violation of any law shall be brought in the name of the city of New York and not in that of any

agency, except where otherwise provided by law.”); Jenkins v. City of New York, 478 F.3d 76, 93

n.19 (2d Cir. 2007); see also Emerson v. City of New York, 740 F. Supp. 2d 385, 396 (S.D.N.Y.

2010) (“[A] plaintiff is generally prohibited from suing a municipal agency.”).

B.      Service on the City of New York

        Because Plaintiff has been granted permission to proceed IFP, he is entitled to rely on the

Court and the U.S. Marshals Service to effect service. Walker v. Schult, 717 F.3d. 119, 123 n.6

(2d Cir. 2013); see also 28 U.S.C. § 1915(d) (“The officers of the court shall issue and serve all

process . . . in [IFP] cases.”); Fed. R. Civ. P. 4(c)(3) (the court must order the Marshals Service to

serve if the plaintiff is authorized to proceed IFP)). Although Rule 4(m) of the Federal Rules of

Civil Procedure generally requires that the summons and complaint be served within 90 days of

the date the complaint is filed, Plaintiff is proceeding IFP and could not have served the

summons and complaint until the Court reviewed the complaint and ordered that a summons be

issued. The Court therefore extends the time to serve until 90 days after the date the summons is

issued. If the complaint is not served within that time, Plaintiff should request an extension of

time for service. See Meilleur v. Strong, 682 F.3d 56, 63 (2d Cir. 2012) (holding that it is the

plaintiff’s responsibility to request an extension of time for service); see also Murray v. Pataki,

                                                  2
378 F. App’x 50, 52 (2d Cir. 2010) (“As long as the [plaintiff proceeding IFP] provides the

information necessary to identify the defendant, the Marshals’ failure to effect service

automatically constitutes ‘good cause’ for an extension of time within the meaning of Rule

4(m).”).

        To allow Plaintiff to effect service on Defendant City of New York through the U.S.

Marshals Service, the Clerk of Court is instructed to fill out a U.S. Marshals Service Process

Receipt and Return form (“USM-285 form”) for this defendant. The Clerk of Court is further

instructed to issue summonses and deliver to the Marshals Service all the paperwork necessary

for the Marshals Service to effect service upon this defendant.

        Plaintiff must notify the Court in writing if his address changes, and the Court may

dismiss the action if Plaintiff fails to do so.

C.      John Doe Defendants

        Under Valentin v. Dinkins, a pro se litigant is entitled to assistance from the district court

in identifying a defendant. 121 F.3d 72, 76 (2d Cir. 1997). In the complaint, Plaintiff supplies

sufficient information to permit DHS to identify the John Doe peace security officers who

allegedly denied Plaintiff assistance and assaulted him on July 2, 2019. It is therefore ordered

that the New York City Law Department, which is the attorney for and agent of DHS, must

ascertain the identity of each John Doe whom Plaintiff seeks to sue here and the address where

the defendant may be served. The Law Department must provide this information to Plaintiff and

the Court within sixty days of the date of this order.

        Within thirty days of receiving this information, Plaintiff must file an amended complaint

naming the John Doe defendants. The amended complaint will replace, not supplement, the

original complaint. An amended complaint form that Plaintiff should complete is attached to this

order. Once Plaintiff has filed an amended complaint, the Court will screen the amended

                                                   3
complaint and, if necessary, issue an order directing the Clerk of Court to complete the USM-285

forms with the addresses for the named John Doe defendants and deliver all documents

necessary to effect service to the U.S. Marshals Service.

                                         CONCLUSION

       The Clerk of Court is directed to mail a copy of this order to Plaintiff, together with an

information package. The Court dismisses Plaintiff’s claims against the New York City

Department of Homeless Service. See 28 U.S.C. § 1915(e)(2)(B)(ii).

       The Clerk of Court is further instructed to complete the USM-285 forms with the address

for the City of New York and deliver all documents necessary to effect service to the U.S.

Marshals Service.

       The Clerk of Court is also directed to mail a copy of this order and the complaint to the

New York City Law Department at: 100 Church Street, New York, NY 10007. An “Amended

Complaint” form is attached to this order.

       The Court certifies under 28 U.S.C. § 1915(a)(3) that any appeal from this order would

not be taken in good faith, and therefore in forma pauperis status is denied for the purpose of an

appeal. Cf. Coppedge v. United States, 369 U.S. 438, 444-45 (1962) (holding that an appellant

demonstrates good faith when he seeks review of a nonfrivolous issue).

SO ORDERED.

 Dated:   December 5, 2019
          New York, New York

                                                              VALERIE CAPRON
                                                                          CAPRONI  NI
                                                            United States District Judge




                                                 4
                DEFENDANT AND SERVICE ADDRESS


New York City
New York City Law Department
100 Church Street
New York, NY 10007
